Case: 21-60815     Document: 00516483246         Page: 1     Date Filed: 09/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 23, 2022
                                  No. 21-60815                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Mijanur Rahman Chowdhury,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A203 718 932


   Before Richman, Chief Judge, and Duncan and Oldham, Circuit
   Judges.
   Per Curiam:*
          Mijanur Rahman Chowdhury petitions for review of the Board of
   Immigration Appeals’s (BIA) decision dismissing his appeal from an order of
   the Immigration Judge (IJ) denying his application for asylum, withholding



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60815        Document: 00516483246        Page: 2   Date Filed: 09/23/2022




                                    No. 21-60815


   of removal, and protection under the Convention Against Torture (CAT).
   Chowdhury challenges the BIA’s adverse credibility determination, which he
   contends was erroneously based on minor discrepancies, omissions, and
   translation errors in his parents’ affidavits. We generally review only the
   BIA’s decision except to the extent that the IJ’s ruling influences the BIA.
   Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
          The BIA provided “specific and cogent reasons derived from the
   record” to support the adverse credibility finding. Zhang v. Gonzales, 432
   F.3d 339, 344 (5th Cir. 2005). Chowdhury has failed to demonstrate that it
   is clear from the totality of the circumstances that no reasonable factfinder
   could make an adverse credibility ruling in his case. See Wang v. Holder, 569
   F.3d 531, 538-40 (5th Cir. 2009). Without credible evidence, there was no
   basis for the BIA to grant asylum or withholding of removal. See Arulnanthy
   v. Garland, 17 F.4th 586, 597 (5th Cir. 2021); Chun v. INS, 40 F.3d 76, 79
   (5th Cir. 1994).     Additionally, we lack jurisdiction over Chowdhury’s
   unexhausted CAT claim. See Martinez-Guevara v. Garland, 27 F.4th 353, 360
   (5th Cir. 2022).
          Accordingly, the petition for review is DENIED IN PART and
   DISMISSED IN PART for lack of jurisdiction. Retained counsel’s
   motion to withdraw is DENIED as unnecessary.




                                         2